DETAILED ACTION
Of Note: an examiner’s amendment was agreed upon to correct any potential 112 issues. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathon Webb on 03/11/2022.

The application has been amended as follows: 
In claim 32, line 8, the limitation “a slit tube portion” has been deleted and replaced with -- a first slit tube portion--
In claim 32, lines 8-9, the limitation “each of” has been deleted
In claim 32, line 9, after the limitation “proximal end tubular portion and” and before the limitation “the distal end tubular portion”, the limitation -- a second slit tube portion extending between the central tubular portion and-- has been entered
In claim 32, lines 9-10, after the limitation “each” and before the limitation “having slits”, the limitation -- of the first slit tube portion and the second slit tube portion -- has been entered
In claim 40, line 8, the limitation “a slit tube portion” has been deleted and replaced with -- a first slit tube portion--
In claim 40, lines 8-9, the limitation “each of” has been deleted
In claim 40, line 9, after the limitation “proximal end tubular portion” and before the limitation “and the distal end tubular portion”, the limitation -- and a second slit tube portion extending between the central tubular portion-- has been entered
In claim 40, line 10, the limitation “proximal end tubular portion” has been deleted and replaced with --first slit tube portion-- 
In claim 40, line 11, the limitation “distal end tubular portion” has been deleted and replaced with --second slit tube portion-- 
In claim 40, line 11-13, the limitation “slit tube portion defining: the central portion forming” has been deleted and replaced with --first slit tube portion defining --
In claim 40, lines 17-18, after the limitation “and ” and before the limitation “a distal occlusive element” the limitation  --the second slit tube portion defining -- has been entered 

Allowable Subject Matter
Claims 32-49 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the devices as claimed specifically the shape of the petals that are formed on the occlusive elements based on the spacing of the slits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771